UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                 X



BRIAN MCKEEVER,

                               Plaintiff,                          ORDER

                   -against-                                       17-cv-6355(NG)
NASSAU HEALTH CARE
CORPORATION D/B/A NASSAU
UNIVERSITY MEDICAL CENTER,JOHN
ACQUAVELLA,individually, MICHAEL
FERRANDINO,individually, BRUCE
LAPLANTE,individually, PHILIP LENT,
individually, VICTOR POLITI,
individually, and MAUREEN ROARTY,
individually.

                               Defendants.

                                                 X

GERSHON,United States District Judge:

       On January 21, 2020,1 issued an Opinion and Order granting in part, and denying in part,

defendants' motions to dismiss the Amended Complaint in this action. In that order, I considered

defendants' motion pursuant to Federal Rule of Civil Procedure 12(b)(5) to dismiss Victor Politi

as a defendant based on plaintiffs failure to serve and file proofoftimely, effective service ofthe

summons and complaint on defendant Politi as required by Rules 4(/)and 4(m). I ordered plaintiff

to file proof oftimely and effective service on the docket by January 31,2020,or defendant Politi

would be dismissed as a defendant pursuant to Rule 12(b)(5).

       On January 30, 2020, plaintiff filed an Affidavit of Service indicating that Mr. Politi was

served with process on January 27, 2020—nearly fifteen months after the Amended Complaint

was filed and nearly ten months after plaintiff was ordered to effect service following a request for
an extension of time to do so. Such service, especially absent a showing of good cause, is clearly

not timely.

       In accordance with my Opinion and Order dated January 21, 2020, Victor Politi is

dismissed as a defendant in this action.




                                                            SO ORDERED.




                                                            NINA GERSHON
                                                            United States District Judge

Januar)' 30, 2020
Brooklyn, New York
